ON MOTION FOR REHEARING

PER CURIAM.
We grant rehearing and substitute the following opinion for the opinion filed February 5,1997.
We reverse the order denying defendant’s Florida Rule of Criminal Procedure 3.850 motion as to grounds one and two of defendant’s motion and remand for an evidentiary hearing as the record does not conclusively refute defendant’s allegations as to his attorney’s misadvice concerning gain-time eligibility. State v. Leroux, 689 So.2d 235 (Fla.1996); Booth v. State, 687 So.2d 335 (Fla. 3d DCA 1997). On remand, the court must conduct a hearing “to determine the merits of ... defendant’s claim that he relied in good faith upon the erroneous advice of his attorney in entering a plea.” Leroux, 689 So.2d 235.
We affirm the remaining portions of the order.
Affirmed in part, reversed in part, and remanded.